Case 6:21-cv-00108-JCB-JDL Document 8 Filed 06/17/21 Page 1 of 1 PageID #: 100




                                  No. 6:21-cv-00108

                                 Brian Clay Earle,
                                      Petitioner,
                                          v.
                               Sheriff, Wood County,
                                    Respondent.


                                       ORDER

                   This habeas corpus action was referred to United
               States Magistrate Judge John D. Love pursuant to 28
               U.S.C. § 636(b). Doc. 2. On May 6, 2021, the magistrate
               judge issued a report recommending that the petition
               be dismissed without prejudice as unexhausted. Doc.
               5. No objections were filed.
                   When no party objects to the magistrate judge’s
               report and recommendation, the court reviews it only
               for clear error. See Douglass v. United Servs. Auto. Ass’n,
               79 F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the
               magistrate judge’s report, and being satisfied that it
               contains no clear error, the court accepts its findings
               and recommendation. The petition is dismissed
               without prejudice.
                                    So ordered by the court on June 17, 2021.



                                                J. C A MP B E L L B A RKE R
                                              United States District Judge
